This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                  Alexis R. ROMAN-VILLACRES
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202100338

                           _________________________

                             Decided: 29 April 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                     Benjamin C. Robertson (arraignment)
                            Adam M. King (trial)

 Sentence adjudged 8 September 2021 by a general court-martial con-
 vened at Marine Corps Base Camp Foster, Okinawa, Japan, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 26 months, 1 and a dishonorable dis-
 charge.

                            For Appellant:
         Lieutenant Commander Douglass R. Ottenwess, JAGC, USN




 1   Appellant was credited with having served 53 days of pretrial confinement.
            United States v. Roman-Villacres, NMCCA No. 202100338
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is en-
titled to have court-martial records that correctly reflect the content of his pro-
ceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                     NMCCA NO. 202100338

       v.                                                ENTRY
                                                          OF
Alexis R. ROMAN-VILLACRES                              JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                  As Modified on Appeal
                  Accused
                                                        29 April 2022



   On 19 July 2021 and 8 September 2021, the Accused was tried at Marine Corps
Base Camp Foster, Okinawa, Japan, by a general court-martial, consisting of a mili-
tary judge sitting alone. Military Judges Benjamin C. Robertson and Adam M. King,
presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 109, Uniform Code of Military Justice,
              10 U.S.C. § 909.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Damaging nonmilitary property, the amount of said
                       damage being $1000 or less, between on or about
                       1 March 2020 and 1 April 2020.
                       Plea: Guilty.
                       Finding: Guilty.




                                          3
             United States v. Roman-Villacres, NMCCA No. 202100338
                            Modified Entry of Judgment

Charge II:   Violation of Article 120, Uniform Code of Military Justice,
             10 U.S.C. § 920.
             Plea: Not Guilty, but Guilty of the lesser included offense of Assault
                   Consummated by a Battery, in violation of Article 128, Uniform
                   Code of Military Justice, 10 U.S.C. § 928.
             Finding: Not Guilty, but Guilty of the lesser included offense of
                   Assault Consummated by a Battery, in violation of Article 128,
                   Uniform Code of Military Justice, 10 U.S.C. § 928.

   Specification 1: Sexual Assault without consent of Lance Corporal S.R.
                    between on or about 1 April 2020 and 1 May 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Sexual Assault without consent of Lance Corporal S.R.
                    between on or about 15 May 2020 and 15 June 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 3: Sexual Assault without consent of Lance Corporal R.T.
                    on or about 3 July 2020.
                     Plea: Not Guilty, but Guilty by exceptions and substitutions
                           of the lesser included offense of Assault consummated
                           by a Battery, in violation of Article 128, Uniform Code of
                           Military Justice, 10 U.S.C. § 928, excepting the words
                           “commit a sexual act upon LCpl R.T., by penetrating
                           LCpl R.T.’s vulva with his penis, without the consent of
                           LCpl R.T.,” substituting the words, “unlawfully touch
                           LCpl R.T.’s leg and thigh with the Accused’s hand.”
                     Finding: Not Guilty, but Guilty by exceptions and
                           substitutions of the lesser included offense of Assault
                           consummated by a Battery, in violation of Article 128,
                           Uniform Code of Military Justice, 10 U.S.C. § 928,
                           excepting the words “commit a sexual act upon LCpl
                           R.T., by penetrating LCpl R.T.’s vulva with his penis,
                           without the consent of LCpl R.T.,” substituting the
                           words, “unlawfully touch LCpl R.T.’s leg and thigh with
                           the Accused’s hand.”

Charge III: Violation of Article 128, Uniform Code of Military Justice,
            10 U.S.C. § 928.
             Plea: Guilty.
             Finding: Guilty.



                                         4
        United States v. Roman-Villacres, NMCCA No. 202100338
                       Modified Entry of Judgment

Specification 1: Battery upon a spouse between on or about February
                 2020 and June 2020.
                Plea: Not Guilty.
                Finding: Dismissed.

Specification 2: Battery upon a spouse between on or about February
                 2020 and June 2020.
                Plea: Not Guilty.
                Finding: Dismissed.

Specification 3: Battery upon a spouse between on or about February
                 2020 and June 2020.
                Plea: Not Guilty.
                Finding: Dismissed.

Specification 4: Battery upon a spouse between on or about March
                 2020 and June 2020.
                Plea: Not Guilty.
                Finding: Dismissed.

Specification 5: Battery upon a spouse between on or about 1 March
                 2020 and 1 April 2020.
                Plea: Guilty by exceptions and substitutions, excepting the
                      words “unlawfully striking Lance Corporal S.R. on the
                      head with a belt,” and substituting the words, “pushing
                      Lance Corporal S.R. on the shoulder with my hand.”
                Finding: Guilty by exceptions and substitutions, excepting
                      the words “unlawfully striking Lance Corporal S.R. on
                      the head with a belt,” and substituting the words,
                      “pushing Lance Corporal S.R. on the shoulder with my
                      hand.”

Specification 6: Battery upon a spouse between on or about 1 May 2020
                 and 1 April 2020.
                Plea: Not Guilty.
                Finding: Dismissed.

Specification 7: Battery upon a spouse between on or about 1 June
                 2020 and 15 June 2020.
                Plea: Not Guilty.
                Finding: Dismissed.




                                  5
             United States v. Roman-Villacres, NMCCA No. 202100338
                            Modified Entry of Judgment

Charge IV: Violation of Article 131b, Uniform Code of Military Justice,
           10 U.S.C. § 931b.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:     Obstructing justice on or about 15 June 2020.
                      Plea: Not Guilty.
                      Finding: Dismissed.

Charge V:    Violation of Article 134, Uniform Code of Military Justice,
             10 U.S.C. § 934.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:     Extramarital Sexual Conduct on or about 3 July 2020.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                   SENTENCE

   On 8 September 2021, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
          For Specification 3 of Charge II:
             confinement for 6 months.
          For Specification 5 of Charge III:
             confinement for 20 months.
          The terms of confinement will run consecutively.
       Confinement for a total of 26 months.
       A dishonorable discharge.
   The Accused has served 15 days pretrial confinement and is additionally credited
with 38 days of judicially ordered confinement credit. The Accused shall be credited
with a total of 53 days of confinement already served, to be deducted from the ad-
judged sentence to confinement.




                                          6
United States v. Roman-Villacres, NMCCA No. 202100338
               Modified Entry of Judgment

                FOR THE COURT:




                RODGER A. DREW, JR.
                Clerk of Court




                         7